Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.

It should be noted that applicant’s arguments do not distinguish between the 112(a) enablement rejections and the 112(b) indefiniteness rejections. 

On page 9 of the reply applicant uses the word “impede”. However, the word “impede” is not found in the specification as originally filed. This term is far more limiting than the language used in the specifications and claims. It should not be considered in the argument. 

On page 7 of the reply applicant argues that Paragraphs [0043]-[0045] define a matched function ink set. However, even if they do define a matched function ink set, the Examiner maintains that these paragraphs are not enough to provide definiteness to the claims. Applicant also argues the plain meaning is being used, and recites the Oxford English Dictionary definitions of the terms at issue in the claims. The Examiner is not disputing the meaning of the words or terms. Applicant is using these words/terms as a degree, range or threshold, but does not disclose the limits of the degrees, ranges or thresholds. It should be noted that these are implied degrees, ranges and threshold as they do not actually exist in the claims. The broad indefinite nature of the terms (i.e. detrimental interactions) requires a degree, range, or threshold be applied in order for a person having ordinary skill in the art to understand the metes and bounds of what is being claimed. 

On page 7, applicant states “avoid localized overheating.” This limitation is not found in the claims, nor can it be determined, based on the claim language, what is considered to be “overheating.” Would overheating be considered a temperature at which skin is burned, which a material begins to breakdown, or would a material in the device need to melt before it is considered to overheat. 

On page 8 of the reply applicant argues: “each ink thus has a function in the overall performance of the product. The matching of the functions requires that “detrimental interactions” be avoided. That is, for the overall product in which the inks reside to perform as designed, each ink must perform its function without detrimental interactions from or on the other inks (which are, in turn, performing their respective functions). “Detrimental” is defined to be when one thing causes harm to another thing. https://dictionary.cambridge.org/us/dictionary/english/detrimental  “Interaction” means a reciprocal action between two things, https://www.memam-webster.com/dictionary/interaction.
Therefore, contrary to the repeated assertion in the Office Action, it should be simple for the skilled artisan to understand the limits of each ink in the ink set. Simply put, there are two levels of functions provided by the inks: 1) the function of each ink; and 2) the contribution of that function to that provided by the overall product. Each ink must be selected so as not to cause a “detrimental interaction” with either of these levels of function.”

It is still unclear what is considered detrimental. It is unclear what level of interaction an unmatched ink set must rise to in order to be considered harmful. The term of degree “harm” is not defined. What range, or threshold level is considered to be harmful? What range, or threshold level is considered not to be harmful? It is not a matter of on or off. The product may still function with an unmatched ink set but the level of function required to meet the limitations of the claims is unknown. The claims and objectively, if the matched function ink set precludes detrimental interactions between the printed inks of each of the at least one conductive, resistive and dielectric layers, and to preclude detrimental interactions with the conformable substrate. Applicant’s arguments make the determination subjective. One having ordinary skill in the art would not be able to determine the metes and bounds of the claims. One having ordinary skill in the art would not be able to determine if infringement of the claims is occurring.

On pages 8-9 of the reply, applicant argues: “laying out all such detrimental interactions to define the phrase, as is seemingly requested in the instant Office Action, would require that Applicant anticipated every function for every ink in every ink set that one might use, as well as every type of ink and interactions that might be detrimental to each ink’s ability to perform its own function, as well as the possibility of detrimental interactions with the overall product function. This exercise would be, of course, absurd, and is no way required…”

The Examiner agrees this exercise would be “of course, absurd, and is no way required…” However, no examples are given. There does not appear to be a single example of specific substrate, insulator and ink combination which would meet the limitation of “precluding detrimental interactions.” The only assumption which can be made is that if any one of the substrates or printed inks from each of claims 3 or 5 are selected, they will preclude any detrimental interactions. However, it is not clear if this is true as these claims only depend on claim 1. It is also unclear as more than one ink make be selected. It is also possible that a claimed ink may have a detrimental interaction with a particular substrate as the limitations of claims 2 and 3 are not included in the limitations of claim 5. 



In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., resistivity, conductivity, adherence properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Even if it is determined that these parameters are enabled in the specification, limitations from the specification are not to be read into the claims. The claims remain indefinite as a person having ordinary skill in the art would not know the ranges, or threshold, of resistivity, conductivity and/or adherence properties, etc. in which a detrimental interaction is considered to be precluded, based on the limitations of the claims.

On page 10 of the reply, applicant argues: “At this juncture, Applicant has repeatedly provided substantial detail as to the “definition” and enablement provided for that which is claimed. Rather than glossing over Applicant’s arguments with a broad brush, if the detail provided is indeed too insubstantial, it should be relatively easy to provide prior art citations that explain that, in order to provide multifunction prints on a conformable substrate, the detailed criteria discussed herein (i.e., conductivity, resistivity, adherence to various surfaces and to other inks, etc.) should be reviewed for each ink, and that these criteria need to be reviewed as to each ink in light of the same criteria needed for other inks. The foregoing has yet to occur. This would seemingly indicate that looking at these specific criteria for each ink, in light of the same specific criteria for each other ink, for the overall product, and for the base substrate, to insure that, when the functions of all those inks are combined then the inks will adhere as required as will the overall product performs as designed, is not only unknown in the art, but is most certainly enabled.”
	Throughout the reply, applicant has relied on phrases such as “a skilled artisan”. This argument contradicts the use of a skilled artisan as applicant is now suggesting that it should be relatively easy to provide prior art…or the product is unknown in the art. 
	This argument has been made, a “matched function ink set” is not something which is known in the art and applicant has not adequately described how one having ordinary skill in the art would determine the limitations of the claims. The specification does not make it clear what is considered matching, or how a detrimental interaction is determined. Any example would be a parameter such as, the resistivity of the material or ink, falls 10%, or the conductivity of the printed ink is 50% less than if not combined with any other ink or substrate. 

On page 11 of the reply, applicant argues: “simply put, the answer to each of the foregoing is that it is clear how the matching is done for each of these functions—the inks are matched so that they perform their functions and don’t detrimentally interact with (i.e., don’t interfere with) the functions of the other inks, the substrates, and the overall product function. Moreover, it is indicated that “it is unclear what is considered to be a detrimental interaction”. This, too, is incorrect, as detailed above—both “detrimental” and “interaction” are used in accordance with their ordinary definitions, and Applicant has repeatedly made clear that the detrimental interactions that much be avoided are those that negate the desired function of the other inks in the ink set that comprises the product, and that negate the function of the overall product.”
	However it is not clear how a detrimental interaction is determined. There are no parameters to indicate what applicant considers a detrimental interaction to be. Detrimental interactions are to be avoided but there will be some interference, current loss, and heating loss based on many different parameters, it is unable to be determined what type of loss or interference rises to the level of detrimental. Applicant uses the phrases “negates the desired function of the other inks…negates the function of the overall product.” There is no range, parameter, example or any other indication to allow one having ordinary skill in the art to know if the inks or product is functioning as desired or in line with the claims. The phrase “detrimental interaction” is subjective without any additional parameters. It is unclear what the desired function of the product is and it is unclear, without a range, parameters or example of how the desired function is considered to be negated. One could look at it from the opposite view point, a person having ordinary skill in the art would not be able to tell if they are infringing on the claims. One person’s definition, or the specific application of the device may allow for a different level of interference with each layer. One person may consider something to be detrimental based on the application, or in general, and another person may not consider that interaction to be detrimental. 

The terms “interfere”, “harm”, “overall product function” are used. It is not clear, based on the claim language, what is considered interference, or what is considered to be harmful. It is not clear how to make this determination based on the limitations of the claims. 

If one were to consider a car. Not all of the components of a car are required for it to “function”. But, what is considered “functioning”. It is a subjective term, not unlike the phrase “detrimental interaction.” Must all the components need to be functioning in order for a detrimental function to be precluded? If 

On page 13 of the reply, applicant argues: “Notwithstanding the conclusory statement in the Office Action, Kaiserman includes no teaching whatsoever about detrimental interactions of multiple ink sets in a given print. Kaiserman never mentions chemical interactions; never mentions chemical reactivity; never mentions inertness between inks; never mentions matching inks to each other; never mentions matching inks to the substrate; and never mentions the printability of multiple different inks atop of one another on a flexible substrate. With all due respect, the fact that Kaiserman happens to include two inks for which resistivity ranges are provided provides no teaching whatsoever to the skilled artisan in relation to a “matched function ink set”.
In order to provide a matched function ink set, Kaiserman would need to teach the inks set forth with resistivity ranges, and then would need to explain that for this product performing this function with these other inks in the ink set, those other inks would have to have [list all resistivities] in order to avoid detrimental interactions with the overall product and with the other inks. Simply put, this is precisely why, as Applicant indicates above, it is absurd to ask for ranges of functions and features for every ink in every ink set for every product—instead, it is the fact that these functions and features each affects that functions and features of all the other inks that is being claimed in the “matched function ink set”.

Specifically, Kaiserman happens to include two inks for which resistivity ranges are provided provides no teaching whatsoever to the skilled artisan in relation to a “matched function ink set” and In order to provide a matched function ink set, Kaiserman would need to teach the inks set forth with resistivity ranges.

Applicant is suggesting that in order to determine if a piece of prior art is “matched function ink set”, it must disclose the resistivity ranges. Applicant has not disclosed any resistivity ranges for when the limits of their claims preclude detrimental interactions. Applicant has also suggested their invention is unknown in the art. These two arguments are contradictory as applicant has not disclosed any resistivity ranges. If applicant argues that Kaisermann fails to disclose resistivity ranges, and it can’t be determined if it includes a matched function ink set, it is unclear how a skilled artisan would be able to determine a matched function ink set which precludes detrimental interactions based on applicants disclosures…which does not provide and resistivity ranges. It should also be noted, the term “resistivity” is not found in the specification as originally filed. 

Claim 5 of the present application requires, “the printed inks in the matched ink set include ones selected from the group consisting of silver, carbon, PEDOT:PSS, and CNT inks.” Kaisermann discloses the printed ink being silver, and the substrate being a PET film. Given these two limitations ins claims 3 and 5, Kaisermann is considered to disclose a matched function ink set where detrimental interactions are precluded. The phrase “matched function ink set” is arbitrary and is only defined by the limitations placed on the phrase which are found in claims 2-5. 

In response to applicant’s arguments regarding the 102 and 103 rejections, even if the limitations of a detrimental interaction could be determined, Kaiserman discloses the substrate being a PET film, as in claim 3. Kaiserman also discloses the ink being silver as in claim 5. Claims 3 and 5 of the present application set the limitations for the matched ink set and the substrate. As these limitations are met, there could not be a detrimental interactions between the printed inks or any of the layers. 

Using the only information available to make an assumption of what is considered a matched function ink set which precludes detrimental interactions, if one of the substrate choices from claim 3 is selected and one of the ink from claim 5 is selected, this combination must preclude any detrimental interactions. If not, then claims 3 and/or 5 do not meet the limitations of claim 1. 


In regards to applicant’s argument against the 102/103, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant states that paragraphs [0040] and [0045] of the present application contain support for the amended claim limitations and to overcome the 112 rejections. Neither of these paragraphs, or the remainder of the specification, contain a sufficient description to provide any person in the art the ability to make the product or perform the method. No limitations for what is considered an acceptable fineness, pitch, density, consistency, receptivity, conductivity, chemical reactivity, curing methodologies, detrimental interactions are found anywhere in the application as originally filed. The claims amount to general guideline of what a person should combine and then experiment until they find a desirable outcome for the desired product. 

Claims 1 and 20 recite “a chemical reactivity as between the conformable substrate and the ink set…” The specification as originally provided does not describe a chemical reactivity between the substrate and the ink set. Paragraph [0040] describes chemical reactions between inks but does not discuss a substrate. Paragraph [0045] describes undesirable reactions during deposition but it is not clear if this is still referring to the reactions between the inks. The term “chemical reactivity” is not used anywhere in the specification as originally filed. 

The term “detrimental interaction” is used when describing the ink and substrate but this term is too broad to be construed to include “chemical reactivity.” 

The disclosure does not enable one of ordinary skill in the art to practice the invention without understanding the limiting ranges for each of the parameters which are claimed (fineness, pitch, density, consistency, receptivity, conductivity, chemical reactivity, curing methodologies, detrimental interactions, etc), which is/are critical or essential to the practice of the invention but not included in the claim(s). 

It is not clear how to determine which inks should be used, combined or matched in order to achieve fineness, pitch, density, consistency. 

No meaningful limitation is placed on what is considered to be an acceptable fineness, pitch, density, consistency. It is not clear if these ranges/parameters would vary based on the substrate chosen. 
The specification does not provide for how the inks are matched to meet the limitation of a receptivity of the conformable substrate. 
	The specification does not provide for a conductivity of the conformable substrate.
	The specification does not provide for what is considered to be an acceptable chemical reactivity.
	The specification does not provide for how the chemical reactivity is associated with differing curing methodologies. 
	The specification does not provide for what is considered to be a “detrimental interaction” or how the inks are matched in order to preclude this unknown and undefined “detrimental interaction.”



The term “matched function ink” is not a term which is known in the art and it is not clear if applicant has adequately defined what is meant by this term. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 20 recite fineness, pitch, density, consistency, receptivity, conductivity, chemical reactivity, curing methodologies, detrimental interactions, however, it is not clear how the inks and substrates 

Claims 1 and 20 recite “matched to “a receptivity.” It is unclear what is meant by this term or how the inks would be matched in order to match the receptivity of the substrate. 

Claims 1 and 20 recite matched to “a conductivity.” It is unclear how the inks would be matched in order to match the conductivity of the substrate. 

Claims 1 and 20 recite matched to “a chemical reactivity.” It is unclear how the inks would be matched in order to match the chemical reactivity of the substrate. 

It is also unclear how the inks are matched based on differing curing methodologies, or which curing methodologies are included in the claim. 

Applicant claims “preclude detrimental interactions.” It is unclear what is considered to be a detrimental interaction or how the inks are matched in order to preclude them. 

It is not clear how to determine which inks should be used, combined or matched in order to achieve fineness, pitch, density, consistency. 

No meaningful limitation is placed on what is considered to be an acceptable fineness, pitch, density, consistency. It is not clear if these ranges/parameters would vary based on the substrate chosen. 

	The specification does not provide for a conductivity of the conformable substrate.
	The specification does not provide for what is considered to be an acceptable chemical reactivity.
	The specification does not provide for how the chemical reactivity is associated with differing curing methodologies. 
	The specification does not provide for what is considered to be a “detrimental interaction” or how the inks are matched in order to preclude this unknown and undefined “detrimental interaction.”

There is no support for how a person having ordinary skill in the art would appropriately match the inks in order to make the product as claimed. It is not even clear if an expert in the art could make the product “as claimed” due to the limitations of the claim being unknown. Given the unknown limitations of the claim it would seem to be impossible to determine if someone has made a product which falls within the limitations of the claims. 


Claim 4 describes the “detrimental interactions occur[ring] during deposition or curing of the printed inks.” As the interactions are precluded and this describes a process or condition which would occur before the construction of the device, this claim does not provide any limitations regarding the structure of the apparatus. It is unclear how a detrimental interaction would occur if claim 1 requires the inks be matched to preclude detrimental interaction. 
Even if claim 4 is determined to make sense, it is unclear, based on the claim language, how one would select the inks to make a detrimental interaction occur. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, 16-22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiserman et al (US 2008/0083721).

Kaiserman discloses regarding claim 1, a flexible heater for embedding in a wearable as shown in Figs 1-4, comprising a conformable substrate (See Paragraph [0170]), a printed ink formed on the substrate 56 having a conductive layer 64 (See Paragraph [0075]), with the conductive ink comprising the resistive layer forming heating elements 40a (See Fig 5), and a dielectric layer 48 (See Paragraphs [0051], [0083], [0084]). The ink does not having a detrimental interactions between the layers. The limitations of the substrate in claim 2 are met as a PET film is claimed as a substrate. The limitations of claim 5 are met as the ink in Kaiserman is disclosed to be silver, therefore Kaiserman discloses a matched function ink set as applicant considers this to be a matched function ink (See Paragraphs [0069] [0166]) As the claimed substrate and matched ink set are disclosed in Kaiserman, the device in Kaiserman MUST meet the limitations (even though it is unclear how to meet the limitations) of achieve a particular fineness, pitch, density and consistency, and matched to at least: a receptivity of the conformable substrate onto which the matched function inks are printed; a conductivity of the conformable substrate; and a chemical reactivity as between the conformable substrate and the matched function inks, each of the matched function inks within the matched function ink set, and differing curing methodologies as between each 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1 and 20, as best understood, are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721).

Kaiserman discloses regarding claim 1, a flexible heater for embedding in a wearable as shown in Figs 1-4, comprising a conformable substrate (See Paragraph [0170]), a printed ink formed on the substrate 56 having a conductive layer 64 (See Paragraph [0075]), with the conductive ink comprising the resistive layer forming heating elements 40a (See Fig 5), and a dielectric layer 48 (See Paragraphs [0051], [0083], [0084]). The ink does not having a detrimental interactions between the layers. The limitations of the substrate in claim 2 are met as a PET film is claimed as a substrate. The limitations of claim 5 are met as the ink in Kaiserman is disclosed to be silver, therefore Kaiserman discloses a matched function ink set as applicant considers this to be a matched function ink (See Paragraphs [0069] [0166]) As the claimed substrate and matched ink set are disclosed in Kaiserman, the device in Kaiserman MUST meet the limitations (even though it is unclear how to meet the limitations) of achieve a particular fineness, pitch, density and consistency, and matched to at least: a receptivity of the conformable substrate onto which the matched function inks are printed; a conductivity of the conformable substrate; and a chemical reactivity as between the conformable substrate and the matched function inks, each of the matched function inks within the matched function ink set, and differing curing methodologies as between each of the matched function inks. It would have been obvious to adapt Kaiserman to provide the matched function ink set selected to achieve a particular fineness, pitch, density and consistency, and matched to at least: a receptivity of the conformable substrate onto which the matched function inks are printed; a conductivity of the conformable substrate; and a chemical reactivity as between the conformable substrate and the matched function inks, each of the matched function inks within the matched function ink set, and differing curing methodologies as between each of the matched function inks and Kaiserman discloses a claimed . 

Claims 8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Hass et al (US 2005/0007406).

The teachings of Kaiserman have been discussed above. Kaiserman fails to disclose the wireless receiver and the Bluetooth or WiFi connection. Haas discloses a thermal warming device which is insertable into a piece of clothing or wearable and comprises a wireless receiver having a Bluetooth connection. (See Paragraphs [0033] and [0037]) It would have been obvious to adapt Kaiserman in view of Haas to provide the wireless receiver for remotely controlling the heating device from a distance. Kaiserman fails to disclose the laminated pouch. Haas discloses the thermal ink heating element being encapsulated in a pouch. (See Paragraph [0066])It would have been obvious to adapt Kaiserman in view of Haas to provide the pouch for securing the heating device in the wearable or blanket. 

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Hass et al (US 2005/0007406) and LONGINOTTI-BUITONI (US 2015/0250420).

The teachings of Kaiserman have been discussed above. Kaiserman fails to disclose the mobile app. LONGINOTTI-BUITONI disclose a wearable having a printed conductive ink on the garment. (See Paragraph [0014]) The device is controllable via a mobile app. (See Paragraphs [0005], [0125]). It would have been obvious to adapt Kaiserman in view of Longinotti-Buitoni to provide the mobile app for controlling or connecting to the wearable via a mobile or smart phone.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


3/1/2021